UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (mark one) [ x ]Annual Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 333-121787 HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 7075 Gratiot Road, Suite One, Saginaw, MI (Address of Principal Executive Offices)(Zip Code) (248) 750-1015 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨(Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.) Yes¨Nox The aggregate market value of the registrant's voting and non-voting common stock held by non-affiliates of the registrant on June 30, 2012 was $63,475 (computed by reference to the price at which the registrant’s common stock was last sold). As of April 16, 2013, the registrant had 56,671,000 shares of Common Stock, $0.0001 par value, issued and outstanding. NO DOCUMENTS INCORPORATED BY REFERENCE Explanatory Note HPIL Holding is filing this Amendment No. 1 (the “Amendment”) to its Annual Report on Form 10-K for the year ended December 31, 2012, filed with the Securities and Exchange Commission on April 16, 2013 (the “Original Filing”) for the purpose of furnishing Exhibit 101 (Interactive Data Files) in accordance with Rule 405 of Regulation S-T and amending the following Items contained in the Original Filing: Item 8. Financial Statements and Supplementary Data; Item 10. Directors, Executive Officers, and Control Persons; and Item 13. Certain Relationships and Related Transactions, and Director Independence. Except as stated in this Explanatory Note, no other information contained in any Item of the Original Filing is being amended, updated or otherwise revised. This Amendment speaks as of the filing date of the Original Filing and does not reflect any events that may have occurred subsequent to such date. HPIL Holding 2-K/A ANNUAL REPORT TABLE OF CONTENTS PART I 1 ITEM 1. Business 2 ITEM 1A. Risk Factors 4 ITEM 1B. Unresolved Staff Comments 4 ITEM 2. Properties 4 ITEM 3. Legal Proceedings 5 ITEM 4. Mine Safety Disclosures 5 PART II 5 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 ITEM 6. Selected Financial Data 7 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 ITEM 7A. Quantitative and Qualitative Disclosures about Market Risk 10 ITEM 8. Consolidated Financial Statements and Supplementary Data 11 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 25 ITEM9A. Controls and Procedures 25 ITEM 9B. Other Information 26 PART III 27 ITEM 10. Directors, Executive Officers and Corporate Governance 27 ITEM 11. Executive Compensation 31 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 32 ITEM 14. Principal Accounting Fees and Services 33 PART IV 34 ITEM 15. Exhibits, Financial Statement Schedules 34 PART I CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This 2012 Annual Report on Form 10-K/A, including the sections entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” contains “forward-looking statements” that include information relating to future events, future financial performance, strategies, expectations, competitive environment, regulation and availability of resources.These forward-looking statements include, without limitation, statements regarding: proposed new products or services; our statements concerning litigation or other matters; statements concerning projections, predictions, expectations, estimates or forecasts for our business, financial and operating results and future economic performance; statements of management’s goals and objectives; trends affecting our financial condition, results of operations or future prospects; our financing plans or growth strategies; and other similar expressions concerning matters that are not historical facts.Words such as “may,” “will,” “should,” “could,” “would,” “predicts,” “potential,” “continue,” “expects,” “anticipates,” “future,” “intends,” “plans,” “believes” and “estimates,” and similar expressions, as well as statements in future tense, identify forward-looking statements. Forward-looking statements should not be read as a guarantee of future performance or results, and will not necessarily be accurate indications of the times at, or by which, that performance or those results will be achieved. Forward-looking statements are based on information available at the time they are made and/or management’s good faith belief as of that time with respect to future events, and are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements. Important factors that could cause these differences include, but are not limited to: · our inability to raise additional funds to support operations and capital expenditures; · our inability to achieve greater and broader market acceptance of our products and services in existing and new market segments; · our inability to successfully compete against existing and future competitors; · our inability to manage and maintain the growth of our business; · our inability to protect our intellectual property rights; and · other factors discussed under the headings “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business.” Forward-looking statements speak only as of the date they are made. You should not put undue reliance on any forward-looking statements. We assume no obligation to update forward-looking statements to reflect actual results, changes in assumptions or changes in other factors affecting forward-looking information, except to the extent required by applicable securities laws.If we do update one or more forward-looking statements, no inference should be drawn that we will make additional updates with respect to those or other forward-looking statements. ITEM 1. BUSINESS With respect to this discussion, the terms “we” “us” “our” and the “Company” refer to HPIL Holding. (a) Business Background. HPIL Holding and its subsidiaries (“we”, “us”, “our”, or the “Company”) is a development stage company originally incorporated on February 17, 2004 in the state of Delaware under the name TNT Designs, Inc. On October 7, 2009, we merged with and into Trim Nevada, Inc., a Nevada corporation, for the purpose of changing our domicile from Delaware to Nevada. As part of the merger, we changed our name to
